UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50302 James River Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 45-2579623 (State or other jurisdictionof incorporation) (IRS EmployerIdentification No.) 2847 S. Ingram Mill, Suite B100 Springfield, MO 65804 (Address of principal executive offices) 417-881-7818 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNo x As of November 13, 2013, there were 53,204,812 shares outstanding of the registrant’s common stock. JAMES RIVER HOLDING CORP. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited): 3 Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 (unaudited): 3 Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2013 and 2012 (unaudited): 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited): 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements JAMES RIVER HOLDING CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net of accumulated depreciation Goodwill Intangible assets, net of accumulated amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accrued expenses $ $ Accounts payable - Short-term debt, net of unamortized discount Total current liabilities Long-term debt Long-term debt to related parties TOTAL LIABILITIES Stockholders' Equity Preferred stock, $.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized, 53,204,812 issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 JAMES RIVER HOLDING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Restated) (Restated) Revenue Rental income $ Property management income Pavement maintenance income - - Total revenue Cost of revenue - - Operating expenses General and administrative Depreciation expense Amortization expense Total operating expenses Income (loss) from operations ) ) Other expense Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 JAMES RIVER HOLDING CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Restated) Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discounts - Amortization expense Depreciation expense Loss on sale of fixed assets - Common stock issued for services - Changes in operating assets and liabilities: Accounts receivable - Accrued expenses ) Accounts payable - Net Cash Used in Operating Activities ) Cash Flows from Investing Activities Cash paid for purchase of fixed assets ) ) Proceeds from the sale of fixed assets - Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from the issuance of debt Commissions paid on the issuance of debt ) - Proceeds from the issuance of debt to related parties - Collection of subscription receivable - Proceeds from sale of common stock - Payments on debt ) ) Payments on debt to related parties ) ) Net Cash Provided by Financing Activities Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental Disclosures of Cash Flows Information: Cash paid for interest $ $ Cash paid for income taxes - - Noncash Investing and Financing Activities: Debt issued for the purchase of fixed assets $ $ - Common stock issued for the acquisition of real estate - Common stock issued for related party debt - The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 James River Holding Corp. Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited financial statements of James River Holding Corp. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's registration statement filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year 2012 as reported in Form 10-K, have been omitted. NOTE 2 – GOING CONCERN As of September 30, 2013, we had a working capital deficit and an accumulated deficit. These conditions raise substantial doubt about our ability to continue as a going concern. Our management is continuing its efforts to secure funding through equity and/or debt instruments for our operations. We will require additional funds to pay down our liabilities, as well as finance our expansion plans. However, there can be no assurance that we will be able to secure additional funding. The consolidated financial statements contain no adjustment for the outcome of this uncertainty. NOTE 3 – DEBT OWED TO RELATED PARTIES During the nine months ended September 30, 2013 the Company received proceeds of $460,527 in related party debt and made repayments of $944,581 on related party debt. The notes bear interest ranging from 4% to 5% per annum and mature between December 31, 2015 and August 15, 2017. The debt is secured by the real estate property acquired. The aggregate outstanding balance of related party debt was $1,762,097 and $2,243,787 as of September 30, 2013 and December 31, 2012, respectively. The debt outstanding is owed to related parties because the lender is owned by an Officer of the Company. NOTE 4 – DEBT During the nine months ended September 30, 2013 the Company received proceeds of $950,000 on debt. This note has a payment of $5,748 per month, carries an interest rate of 6%, a maturity date of January 18, 2014, and is secured by rental properties. Commissions of $10,836 were paid to the lender upon the closing of this loan resulting in a debt discount. The discount is being amortized over the life of the note using the effective interest rate method. During the nine months ended September 30, 2013, amortization of $8,127 was recognized as interest expense. The company also received proceeds of $128,908, $15,082 and $15,081 on debt used to purchase fixed assets. These notes are secured by the underlying fixed assets, carry interest rates of 4.99%, 3.99% and 3.99% and have maturity dates of June 21, 2019, September 3, 2013 and September 3, 2013, respectively. The Company made repayments on debt totaling $198,864 during the nine months ended September 30, 2013. 6 NOTE 5 – RESTATEMENT OF PRIOR YEAR INFORMATION During the preparation of the Company’s September 30, 2013 10-Q, the Company identified errors in the accounting and presentation of the acquisitions which took place during the nine months ending September 30, 2012. This resulted in an adjustment to the previously reported amounts in the financial statements of the Company for the period ending September 30, 2012. The Company has filed an amended Form 10-Q for the nine months ended September 30, 2012 to reflect these restatements. The following table represents the effect of the correction of prior year information and its impact on the consolidated balance sheet as of September 30, 2012 As of September 30, 2012 As Previously Reported Adjustments As Restated ASSETS Property and equipment, net of accumulated depreciation $ $ ) $ Goodwill Intangible assets, net of accumulated amortization - TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accrued expenses $ $ $ Short-term debt, net of unamortized discounts - Total current liabilities Long-term debt, net of unamortized discounts ) Long-term debt to related parties - TOTAL LIABILITIES Stockholders' Equity Common stock – number of shares issued and outstanding Common stock Additional paid-in capital Accumulated deficit ) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ 7 The following table represents the effect of the correction of prior year information and is impact on the consolidated statement of operations for the three months ended September 30, 2012 Three Months Ended September 30, 2012 As Previously Reported Adjustments As Restated Revenue Rental income $ $ ) $ Managed properties income - Total revenue ) Operating expenses General and administrative ) Depreciation expense - Amortization expense - Total operating expenses ) Income (loss) from operations ) ) Other expense Interest expense - ) ) Net loss $ ) $ ) $ ) The following table represents the effect of the correction of prior year information and is impact on the consolidated statement of operations for the nine months ended September 30, 2012 Nine Months Ended September 30, 2012 As Previously Reported Adjustments As Restated Revenue Rental income $ $ ) $ Managed properties income - Total revenue ) Operating expenses General and administrative ) Depreciation expense - Amortization expense - Total operating expenses ) Income (loss) from operations ) ) Other expense Interest expense - ) ) Net loss $ ) $ ) $ ) 8 The following table represents the effect of the correction of prior year information and is impact on the consolidated statement of cash flows for the nine months ended September 30, 2012 Nine Months Ended September 30, 2012 As Previously Reported Adjustments As Restated Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization expense - Depreciation expense - Common stock issued for services - Changes in operating assets and liabilities: Accrued expenses - Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Cash paid for the purchase of fixed assets - ) ) Net Cash Used in Investing Activities - ) ) Cash Flows from Financing Activities Proceeds from the issuance of debt - Collection of subscription receivable - Proceeds from sale of common stock ) Payments on debt - ) ) Payments on debt to related parties - ) ) Net Cash Provided by Financing Activities Net change in cash Cash, beginning of period - Cash, end of period $ $ $ Supplemental Disclosures of Cash Flows Information: Cash paid for interest $
